Citation Nr: 9923377	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
disability of the back other than the cervical spine. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947 and from September 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Service connection for a cervical spine and back 
disability, involving other than the cervical spine, was 
denied by an unappealed final Board decision dated in 
December 1996.

2.  Evidence received since the Board December 1996 decision, 
when considered alone or in conjunction with all of the 
evidence of record, is new and probative of the issue at 
hand, and of such significance that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's cervical spine and back disability, 
involving other than the cervical spine, are not related to 
service.

CONCLUSIONS OF LAW

1.  Evidence received since the December 1996 Board decision 
is new and material; the veteran's claims for a cervical 
spine disability and for disability of the back other than 
the cervical spine are reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

2.  A cervical spinal disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (1998). 

3.  A back disability, involving other than the cervical 
spine, was not incurred in or aggravated by active service, 
nor may arthritis of the back be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Analysis

The veteran served on active duty from May 1945 to January 
1947 and from September 1950 to December 1951.  The veteran's 
service medical records (SMRs) contain a November 1946 
separation examination from the first period of service that 
reported no abnormalities pertinent to the issues on appeal.  
The Board notes that the veteran has not claimed any 
disabilities as a result of his first period of service.  In 
regard to the second period of service, there is a treatment 
record dated July 6, 1951, which shows that the veteran hurt 
his back and neck about two weeks earlier when he jumped off 
a Caterpillar (earth moving equipment).  He sprained his neck 
and back muscles.  The veteran was treated with heat and 
massage.  Another record, dated July 12, 1951, shows that the 
veteran presented with cellulitis of the posterior aspect of 
the right knee.  The area was incised and drained.  The 
veteran was to apply heat compresses and remain in quarters 
for 24 hours.  An entry dated July 14, 1951, reported the 
right knee condition as improved.  There were no other SMRs 
available.

The veteran originally filed a claim for service connection 
for neck and back disabilities, and arthritis of the right 
hip, right leg and spine, as secondary to his neck and back 
disabilities, in December 1976.  His claim was denied in May 
1977 with notice of the denial provided that same month.  The 
veteran failed to perfect an appeal of the rating decision.  
In September 1993, the veteran submitted evidence he argued 
supported his contention that he had submitted a timely 
notice of disagreement (NOD) for the May 1977 rating 
decision.  In an October 1993 rating decision, the RO found 
that the records contained no indication that the veteran 
appealed the May 1977 rating decision, and the veteran's 
recent correspondence was treated as a request to reopen his 
claim.  In December 1996, the Board found that new and 
material evidence had not been submitted and denied the 
veteran's claim for neck and back disabilities.  The veteran 
submitted a motion for reconsideration which was denied by 
the Board in July 1997.  The veteran did not appeal the Board 
decision and it became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302 (1998).  Accordingly, the 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) held that VA must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209 
(1999).  If new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
If the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
filled.  Id. at 218.

Evidence that was of record at the time of the Board's 
December 1996 denial consisted of:  the veteran's SMRs; VA 
Forms 10-P-10, Application for Hospital Treatment or 
Domiciliary Care, dated in September 1953, and July 1954; 
statement from [redacted], dated in November 1976; 
Physician's Statement, SF-2801-B dated in December 1976, 
Spinal Disorders disability assessment, dated in March 1977, 
and, supplemental report, dated in January 1979 from William 
F. Luebbert, D. O.; Certificate of Attending Physician from 
Xamnan Tulyasathien, M D., dated December 1976; Certificate 
of Attending Physician, Gale Jones, D. O, dated February 
1977; VA examination dated in April 1977; statements from  
[redacted], [redacted], and [redacted], dated in June 1977; 
U. S. Postal Service Disability rating form dated in February 
1977; statements from the veteran from December 1976 to 
October 1993; private treatment records from Flora E. Young, 
D. C., of the Pike Chiropractic Offices, for the period from 
January 1993 to February 1994 and letters dated in August 
1993, March 1994, June 1994 with treatise material, and 
August 1996; and testimony of the veteran at hearings in June 
1994 and August 1996 with the inclusion of extracts from the 
Armed Forces Medical Journal, Volume 8, published in 1957.  
Based on the foregoing evidence, the Board denied the 
veteran's claim in December 1996.  The May 1977 rating 
decision found no evidence of residuals of back or neck 
injuries based on the April 1977 VA examination.  In December 
1996, the Board found that no new and material evidence had 
been submitted since the May 1977 rating decision to show 
that any current disability was related to service.

In August 1997, the veteran submitted correspondence that was 
construed as a request to reopen his claim.  The Board notes 
that since the December 1996 Board decision, the evidence 
added to the file includes: (1) duplicates of statements from 
Thomas, Weisenfeld, and Champ; (2) duplicate of U. S. Postal 
Service Disability rating form dated in February 1977; (3) 
examination report from Midwest Orthopedic Specialists, dated 
in July 1997; (4) testimony of the veteran from a hearing in 
November 1998; (5) statements from [redacted], [redacted],  
[redacted], [redacted], B[redacted], and [redacted], 
received in January 1999; (6) letters from Dr. Young dated in 
April 1997, October 1998, and March 1999; and, (7) statements 
from the veteran dated from January 1997 to March 1999, to 
include duplicates of statements made in 1977 and 1978 
regarding alleged submission of an NOD as to the May 1977 
rating decision.  

At the outset, the statements from [redacted], [redacted], and 
[redacted], as duplicates, are cumulative of evidence already of 
record.  The same is true for the Postal Service disability 
rating.  Accordingly, they are not new and material evidence.

The July 1997 examination report from Midwest Orthopedic 
Specialist is new to the record.  The report noted a history 
of chronic low back, and neck pain that dated from the 
1950's.  The report further states that the pain developed 
after a fall.  X-rays revealed spondylosis consistent with 
age in the cervical spine and degenerative changes at the L5-
S1 joint.  The examiner's pertinent diagnoses were 
degenerative joint disease in the cervical and lumbar spine, 
and chronic low back pain.  

The statements from Mr. [redacted], Ms. [redacted], Ms. [redacted] 
[redacted], Ms. [redacted], Ms. [redacted], and Ms. [redacted] are 
new to the record.  Mr. [redacted] relates that he was the veteran's 
postal supervisor, beginning in 1953.  He said that the veteran was 
rarely able to work a full day due to leg and back trouble 
and used up all of his sick leave.  Ms. [redacted] related that 
she had known the veteran since 1948 and that he had a lot of 
problems over the years with his back and leg while carrying 
the mail.  Ms. [redacted] related that she had accompanied 
the veteran to a doctor's visit with Dr. Jones in 1962.  She 
also related that she noticed, beginning in 1966, that the 
veteran had to sleep in a recliner due to his symptoms.  Ms. 
[redacted] said that she had known the veteran since 1948.  She 
had visited the veteran and his wife several times.  She said 
that he had had problems with his back and legs for many 
years.  She recalled one visit when she was there that the 
veteran was unable to go to work due to his back pain.  She 
opined that this was in 1955 or 1956.  Ms. [redacted] noted that 
she first met the veteran in 1953 and first learned of his 
back and leg trouble in 1954.  She further stated that when 
she visited the veteran and his wife, she noticed that he 
would sleep in a recliner chair.  Finally, [redacted] noted 
that she first met the veteran in 1948.  She said that she 
babysat for the veteran's children in 1957 so that his wife 
could drive him to the doctor because he was unable to drive.  
She added that, when the veteran and his wife visited her in 
1979, he had to go to a local hospital for several hours 
because of back pain.  In 1985 he attended her daughter's 
wedding and suffered additional back pain.  She concluded 
that the veteran had had back problems since she had met him.  

The April 1997, October 1998, and March 1999 statements from 
Dr. Young are new to the record.  In essence, Dr. Young 
continues to relate the veteran's disabilities to a fall in 
service in July 1951 and that the trauma of the fall in 
service accelerated the veteran's development of degenerative 
changes.  In support of her opinions, she offered quotations 
from medical literature regarding the effect of trauma on the 
joints, and the effects of abnormal motion of one part of the 
skeletal system on another part.

Finally, other than the duplicate statements from 1977 and 
1978, the veteran's statements and testimony in November 1998 
are new to the record.  He testified that he received ongoing 
treatment for his conditions beginning in 1952.

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), changed the 
controlling law for determining when new and material 
evidence has been submitted.  The Federal Circuit struck down 
the standard previously relied upon by the Board in December 
1996 and noted that the analysis of whether new and material 
evidence had been submitted was limited to the application of 
38 C.F.R. § 3.156(a).  Moreover, Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided a "more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id, at 1363.  The 
Federal Circuit noted that "the regulation imposes a lower 
burden to reopen than the Colvin [v. Derwinski, 1 Vet. App. 
171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the non-duplicative evidence submitted since the 
Board's December 1996 decision is new and material.  
Accordingly, the Board will now proceed to analyze whether 
the veteran has submitted a well grounded claim.  Elkins; 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).

Service Connection Analysis

Initially, the Board notes that the veteran's claims for 
service connection for cervical spine and back disabilities 
are well- grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims that are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the SMRs clearly document that the veteran fell 
from a Caterpillar in late June 1951.  He sought treatment 
for complaints related to muscle stiffness of the neck and 
back on July 6, 1951.  He was later treated for cellulitis of 
the right knee on July 12, and July 14, 1951.  There is no 
indication in either SMR entry of any type of twisting injury 
of the knee as a result of the fall.  The veteran submitted 
several statements from his service companions that noted 
that he had a problem with his "leg" in 1951 and that he 
required the use of crutches.  However, none of the 
statements relate any information regarding a back or neck 
injury.

The VA treatment records from 1953 and 1954 do not report any 
type of injury in service.  The October 1953 physical 
examination was negative.  X-rays of the lumbosacral spine 
from September and October 1953 were negative.  The 
examination of July 1954 noted a history of soreness in the 
back of approximately two years.  The examiner reported that 
there was trigger point to palpation on the right lumbar 
region and diagnosed lumbosacral synovitis.  X-rays of the 
lumbosacral spine and both hips at the time were negative.  

In December 1976, the veteran sought to establish service 
connection for back and neck disabilities on a direct basis 
and service connection for arthritis of the right hip, right 
knee and spine on a secondary basis.  He submitted a copy of 
a letter to Representative Melvin Price that was dated in 
December 1976.  In the letter the veteran requested 
assistance in obtaining a disability from the Postal Service.  
He had been told by a doctor from the Postal Service that he 
was fit for service.  He said that the other doctors said 
that he could not do his job because of "spine and muscle 
trouble in his back."  He added that he suffered an 
undescribed injury during service in 1951 and had contacted 
his attending Army physician for a statement.  However, the 
Army doctor did not recall the incident.  

The veteran also submitted a physician's statement from Dr. 
Luebbert, dated in December 1976.  The veteran reported that 
he suffered from right knee and back pain.  He stated that he 
hurt his back in 1954 while lifting mail.  The veteran did 
not refer to any injury to his back in service.  Dr. Luebbert 
noted that the veteran suffered a back injury in 1954 while 
handling mail and developed back pain in 1976, with some back 
and hip pain over the last two years.  X-rays indicated 
degenerated L5-S1 disc space.  Dr. Luebbert's diagnosis was 
degenerative arthritis of the L5-S1 disc space and lumbar 
spine.  He concluded that the veteran was disabled with the 
onset of disability in September 1976.  Dr. Luebbert also 
submitted an assessment in March 1977.  He listed a current 
diagnosis of degeneration of the L5-S1 disc with x-rays of 
September 1976 indicating degenerative changes.  He noted 
that the cervical spine had normal flexion and extension.  He 
submitted an addendum report in January 1979 wherein it was 
noted that the diagnosis was still the same.  He opined that 
the veteran was totally disabled as a result of his back 
disability, instability of the right knee, and arthritis of 
the right hip.  He did not link the veteran's back disability 
to service.

The certification by Dr. Tulyasathien indicated treatment 
provided to the veteran from February to August 1976.  
Physical examination reported full flexion and extension of 
the lumbosacral spine.  Pertinent diagnoses were 
osteoarthritis of the lumbosacral spine and muscle strain of 
the lumbosacral spine.  Dr. Tulyasathien did not link any of 
the veteran's complaints or diagnoses to any incident of 
service.

Associated with the file is the certification from Dr. Jones.  
The veteran has testified and contended that Dr. Jones was 
his treating physician from 1952 until approximately 1976.  
The veteran has attempted to obtain the older treatment 
records but has said that they are unavailable.  In his 
certification, Dr. Jones noted treatment provided to the 
veteran during September and October 1974 and November 1975.  
He noted that the veteran complained of pain that radiated 
from his hip and was aggravated with standing.  Physical 
examination noted a limitation of motion of the lumbosacral 
spine and muscular spasm of the area radiating up to the 
dorsal area.  The diagnosis was lumbosacral strain.  Dr. 
Jones made no reference to any injuries in service and did 
not relate the veteran's diagnosis to any incident of 
service.

The veteran was afforded a VA examination in April 1977.  He 
reported suffering injuries to his back and neck in 1951 when 
he jumped off a Caterpillar.  In regard to the veteran's 
back, the examiner reported a normal column alignment without 
spasm or edema.  The veteran had a normal range of motion in 
the cervical, thoracic, and lumbosacral spine.  He walked 
heel to toe without difficulty and could squat without 
difficulty.  X-rays of the cervical and lumbar spine were 
interpreted as negative.  The examiner's diagnoses were 
history of back and neck injuries, treated, with no residuals 
found at the time of the examination; no abnormality of 
function of any joint, to include the spine.

Based upon the April 1977 VA examination, the veteran's claim 
was denied in May 1977.  The veteran did not contact the VA 
again in regard to his neck and back disabilities until 1992.

He submitted a copy of Postal Service Disability form, dated 
in February 1977, and received in September 1992.  The form 
indicated that the veteran was unable to perform full or part 
time duty because of a back condition (arthritis).  The 
effective date of the disability was listed as February 1, 
1977.  The form did not provide any nexus of the back 
disability to any incident of service.  

The treatment records from Dr. Young reflect that she first 
treated the veteran in January 1993.  A Doctor's Report to a 
health plan in August 1993 recorded that the veteran came to 
Dr. Young's office complaining of leg, knee and back pain.  
He was disabled since 1977.  The veteran related that he hurt 
his knee in 1951.  Diagnoses provided were lumbago, level 4, 
and muscle spasm.  There was an unexplained entry which 
answered in the affirmative a question which asked if the 
condition was solely a result of this accident.  The 
treatment records recorded numerous visits by the veteran.

In her multiple statements, Dr. Young asserted that the 
veteran's back and neck pain were the result of injuries 
suffered in service.  However, Dr. Young's focus was on the 
fact that the veteran injured his right knee in service, and, 
that this injury lead to a right knee disability that caused 
an alteration in the veteran's gait.  This, in turn, lead to 
the early development of arthritis in the spine.  She 
provided treatise evidence in support of her theory.  
Moreover, she asserted in an April 1997 statement that there 
was no evidence of any back injury between 1951 and 1954 when 
the veteran next sought treatment and that any such trauma 
would have been discussed in her records.  However, she did 
not discuss the report from Dr. Luebbert which pointedly 
listed a 1954 injury and that the veteran stated that he had 
suffered an injury in 1954.  

The treatment records from Midwest Orthopedic Specialists 
reported a history as related by the veteran, namely that he 
injured himself in service and had had pain since that time.  
The doctor noted that x-rays of the cervical spine revealed 
spondylosis consistent with age.  X-rays of the lumbar spine 
showed degenerative changes at L5-S1 joint, otherwise it was 
well preserved and in good alignment.  Pertinent diagnoses 
were degenerative joint disease in the cervical and lumbar 
spine, and chronic low back pain.  The examiner did not 
relate the diagnoses to any incident of service.  

The statements from the veteran's family and friends detail 
that the veteran suffered, and continues to suffer, from back 
problems (no mention of any type of a neck problem was made) 
during the period from 1953 to the present.  None of the 
statements provide supporting evidence that the veteran's 
complaints of back pain were related to service.  They note 
symptomatology that essentially began around 1953 or later, 
symptomatology that was confirmed by the veteran's visits to 
the VA in 1953 and in 1954 and after he began his employment 
with the Postal Service.

The Board finds that the theory provided by Dr. Young is 
unsupported by the other evidence of record that the Board 
finds to be more probative in deciding the case.  Further 
this theory was rejected by the Board in its December 1996 
decision.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (holding that a medical opinion based on a factual 
predicate that had been rejected by the Board has no 
probative value and is not, therefore, material evidence that 
warrants reopening of the appellant's claim).  

The veteran himself provided several personal statements from 
servicemembers, meant to convey his medical condition 
contemporaneous with service in 1951, that related to a knee 
or leg injury in service.  There was no discussion of any 
type of back or neck problems in the statements.  Further, 
Dr. Jones, who the veteran said that he saw for back problems 
from 1952 to 1976, did not indicate any type of back problems 
prior to 1974.  The Board notes that Dr. Luebbert's December 
1976 assessment related a two year history of back pain in 
determining that the veteran was disabled for Postal Service 
purposes.  Moreover, while Dr. Luebbert asserted that there 
was x-ray evidence of arthritis in 1976, the VA x-rays of 
April 1977 clearly found no evidence of arthritis in the 
lumbar or cervical spines.  Further, the veteran had a 
complete range of motion in both of those areas.  In short, 
he had no disability as of the time of the April 1977 VA 
examination.  The certification provided by Dr. Tulyasathien 
failed to relate any of the diagnosed conditions to any 
incident of service.  The evidence from Midwest Orthopedic 
Specialists clearly relates the veteran's current neck 
diagnosis with the aging process.  Further, the veteran's 
degenerative changes involving the cervical and lumbar spines 
were not linked to trauma and, more importantly, were not 
linked to any incident of service.  The examiner merely 
recorded a history of injury in service as provided by the 
veteran, but did not then attribute his conditions to 
service.

The veteran has contended that his current neck and back 
disabilities are related to his fall in service in 1951.  He 
has also, alternatively, related that his neck and back 
disabilities are the result of his right knee condition.  
However, that issue is addressed in the remand portion of 
this decision.  The veteran has contended that his 
intercurrent back injury in 1954, while employed by the 
Postal Service, was the result of his knee giving way.  
However, there is no medical evidence to support that 
contention.  Moreover, the veteran clearly refrained from 
mentioning any service connection to his back disability when 
he sought disability retirement from the Postal Service.  He 
did not attribute his 1954 Postal Service back injury to his 
leg giving way as a result of a service related injury.  In 
other words, when he was applying for a Postal Service 
disability, he claimed that his problem was directly related 
to his injury in 1954 while lifting mail and that he was 
entitled to disability based upon injuries suffered during 
his years of work with the Postal Service.

While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

The Board has considered all of the evidence of record.  The 
only evidence that supports the veteran's contention of an 
injury in service resulting in his current neck and back 
conditions are the statements from Dr. Young and his own 
personal statements and testimony.  To the contrary, the SMRs 
reflect an acute and transitory condition involving the 
veteran's neck and back.  Post-service treatment at the VA in 
1953 and 1954 show complaints of low back pain after the 
veteran's employment with the Postal Service with no 
attribution to service.  Certifications and physician 
statements dated from 1976 to 1979 support the veteran's 
claim for a back disability from the Postal Service, with no 
reference at all to any incident of service.  The VA 
examination of 1977 found no evidence of cervical or lumbar 
disability.  Statements provided by fellow servicemembers do 
not reflect any type of cervical or lumbar problems in 
service.  A medical report from Midwest Orthopedic 
Specialists attributes a cervical condition to aging and does 
not link the lumbar diagnosis to service. 

In light of the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for neck and back disabilities.  The 
Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the Board is unable to identify a reasonable basis for 
granting service connection for these claimed disabilities.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

Finally, the Board notes that the veteran has submitted 
materials to support his contention that he submitted a 
timely NOD with the May 1977 RO rating decision.  However, as 
was noted by the RO, the record shows that the material 
recently submitted by the veteran was never received by the 
RO.  The veteran alleged that he submitted responsive 
material to his veterans' service officer (VSO) but that the 
VSO failed to forward it to VA.  While this is unfortunate, 
VA is not liable for the actions by private organizations.  
See generally Townsend v. Brown, 9 Vet. App. 258, 260 (1996).  
He also asserted that he mailed a separate copy of his NOD 
and that the Chicago, Illinois, post office may have mislaid 
it.  Again, VA can only respond to materials actually 
received.  An appeal of a case requires that an NOD be filed 
within one year from the date that the agency mails notice of 
the determination (rating decision in this case).  38 C.F.R. 
§ 20.302(a) (1998).  There is no evidence to show that the RO 
received an NOD within the one year period following the May 
1977 notification.


ORDER

Service connection for cervical spine and back disabilities 
are denied.


REMAND

In regard to the issue on appeal concerning service 
connection for a right knee disability, the veteran 
originally had sought entitlement to service connection for 
arthritis of the right hip, right knee and spine, as 
secondary to the claimed neck and back disabilities.  The 
secondary service connection claim was denied in October 1993 
and the veteran perfected an appeal of that denial.  At his 
August 1996 hearing, the veteran withdrew the issue from 
consideration.  He then submitted new claims for direct 
service connection for a right knee disability, and 
entitlement to service connection for arthritis of the right 
hip and spine as secondary to a right knee disability.  

The veteran's new claims were denied in a rating decision 
dated in September 1996, with notice of the denial provided 
that same month.  The veteran's case was then forwarded to 
the Board for adjudication of the issues on appeal.  The 
Board noted in its December 1996 decision that the veteran's 
claims had been denied in September 1996 and that it appeared 
from the record that a September 1996 Report of Contact 
evidenced that the veteran disagreed with that denial.  The 
Board referred that issue back to the RO for the issuance of 
a Statement of the Case (SOC).

A review of the record reveals that no SOC was issued.  The 
Board notes that the veteran submitted a statement to the RO, 
dated in May 1997, wherein he requested that he be furnished 
an SOC, although he was not specific as to what issue(s) he 
disputed.  The Board construes the May 1997 statement as an 
effective NOD with the September 1996 rating decision.

The Board notes that the RO again denied entitlement to 
service connection for a right knee disability in October 
1997.  However, this denial was based upon a new and material 
evidence standard, rather than on the merits.  While the 
veteran perfected an appeal with respect to this denial, the 
Board notes that there was never a final decision on the 
issue in order to warrant a new and material adjudication by 
the RO.  Therefore, the Board does not have jurisdiction over 
the issue at this time. 

Accordingly, the issues are being remanded back to the RO for 
the issuance of an SOC to address entitlement to service 
connection for a right knee disability and entitlement to 
service connection for arthritis of the right hip and spine, 
secondary to the right knee disability.

The remanding of these issues must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should return these 
issues to the Board only if the veteran perfects his appeal 
in full accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issues of 
entitlement to service connection for a 
right knee disability and service 
connection for arthritis of the right hip 
and spine, secondary to the right knee 
disability.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals

 

